665 S.E.2d 457 (2008)
STATE
v.
Lori Shannon ICARD.
No. 236A08.
Supreme Court of North Carolina.
July 23, 2008.
Derrick C. Mertz, Assistant Attorney General, James C. Gaither, Jr., District Attorney, for State of NC.
The following order has been entered on the motion filed on the 21st day of July 2008 by Defendant for Extension of Time to Prepare Brief:
"Motion Allowed. Defendant (Icard) shall have up to and including the 23rd day of August 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 23rd day of July 2008."